Title: Enclosure: Jonathan Palmer, Junior, to John Chester, 15 September 1791
From: Palmer, Jonathan, Jr.
To: Chester, John



Stonington [Connecticut] Sept. 15th. AD 1791
Sir

At Mr. Learneds request with respect to Manafactures have to state to you, That we have No regular Established. Factories in this Town, and therefore no pecuniary Incouragements. Our Domestick Are Considerable but to what amount is very doubtfull. The business of Hattmaking has been caryed on long in this Town, but for about One Year has been followed with peculiar Attention And perseverance. They Manafacture enough for the Use of the Town of different Qualities, and which Are I think preferable to ye English. These Hats are Caried, Many of them, to differant States in ye Union for Sale, but ye Hattars Complain that foreign Importations Yet, very Much Injure the business here. Cabinett making has been followed here time Immemorial, and for many years Sufficiently for ye use of this Town and Considerable Shipd. to ye southern States for sale. Our Wollen Manufactory is wholly of the family kind and Judge Sufficent to furnish the Inhabitants, of there Corse wairing aparel, those of a fine Quality are chiefly of Foreign Inportation. Of Coarse Lining in the family way we Manafacture Sufficent for Our Own Inhabitants but our fine, as in the case of wollen we Import from Forigners. The above is the best Statement can at present make as particular valuations would be Intirely matter of gess.
Am sir with Sentiments of Esteem & Friendship   Devotedly Yours
Jona. Palmer Junor Colo. John Chester
